Citation Nr: 0405347	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  03-10 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to restoration of a 100 percent disability rating 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from September 
1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  Specifically, in a March 2002 
decision, the RO decreased the evaluation for the 
service-connected post-traumatic stress disorder (PTSD) from 
100 percent to 10 percent, effective from June 2002.  
Thereafter, in October 2002, the RO awarded a 70 percent 
evaluation for this disability, effective from June 2002.  

Following receipt of notification of the March 2002 rating 
action, the veteran filed, in May 2002 a notice of 
disagreement with the decision.  In the subsequent October 
2002 determination, the RO did not restore the total rating 
for the service-connected PTSD but simply granted a 
70 percent evaluation for this disability, effective from 
June 2002.  After receiving notice of the October 2002 
decision, the veteran perfected a timely appeal.  Throughout 
the current appeal, the veteran has asserted that his 
service-connected PTSD is of such severity as to warrant a 
total disability rating.  He has expressed specific 
disagreement with the reduction in the evaluation of his 
service-connected PTSD from 100 percent to 70 percent.  
Consequently, the Board believes that the characterization of 
the issue (entitlement to restoration of a 100 percent 
disability rating for the service-connected PTSD) is correct 
as listed on the title page of this decision.  

Furthermore, according to the report of the VA mental 
disorders examination conducted in July 2001, the examiner 
expressed his opinion that the veteran's drug use and alcohol 
dependence are not secondary to his PTSD.  In a statement 
subsequently received at the RO in November 2002, the veteran 
expressed disagreement with this conclusion.  This matter is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained.  

2.  Material improvement of the service-connected PTSD under 
the ordinary conditions of life was not demonstrated at the 
time of the March 2002 rating action.  


CONCLUSION OF LAW

Restoration of the 100 percent disability rating for the 
service-connected PTSD is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 3.343(a), 3.344(a) & 
(c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that there was a substantial 
change in the law during the pendency of this claim.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  VA regulations have also been 
revised as a result of these changes and is effective from 
November 9, 2000, except that the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); and Charles v. Principi, 16 Vet. App. 370 (2002).  In 
a letter dated in November 2001, the statement of the case 
issued in February 2003, letters dated in February 2003 and 
May 2003, as well as the supplemental statement of the case 
furnished in July 2003, the RO informed the veteran of the 
specific provisions of the VCAA, the criteria used to 
adjudicate his rating claim, the type of evidence needed to 
substantiate this issue, as well as the specific information 
necessary from him.  

In this regard, the Board acknowledges that a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) stipulates that the agency of original jurisdiction 
(AOJ) must provide such notice to a service connection 
claimant before an initial unfavorable decision is made on 
his/her claim.  Pelegrini v. Principi, No. 01-944 
(January 13, 2003), p. 13.  In the present case, the RO 
notified the veteran in November 2001 of the proposed 
reduction in the rating assigned to his service-connected 
PTSD.  Also in this letter, the RO informed the veteran of 
the type of evidence necessary from him to prevent such a 
reduction.  Following the veteran's failure to provide any 
such information or evidence, the RO, by the March 2002 
rating action, formally reduced the evaluation of his 
service-connected PTSD from 100 percent to 10 percent, 
effective on June 1, 2002.  Consequently, the Board concludes 
that the veteran has not been prejudiced by any notification 
errors.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  Also during the 
current appeal, the veteran has been accorded relevant VA 
examinations for his service-connected PTSD.  



Factual Background

According to the service personnel records, the veteran's 
military specialty was that of a medical corpsman.  Although 
he received several medals and badges, none of them were 
indicative of combat service.  

The service medical records are negative for complaints of, 
treatment for, or findings of a psychiatric disorder.  At the 
discharge examination, which was conducted in June 1969, the 
veteran denied ever having experienced frequent trouble 
sleeping, frequent or terrifying nightmares, depression or 
excessive worry, loss of memory or amnesia, or nervous 
trouble of any sort.  This evaluation demonstrated that the 
veteran's psychiatric system was normal.  On the day of his 
separation from service in August 1969, the veteran reported 
that no change in his medical condition had occurred.  

At a VA PTSD examination conducted in October 1994, the 
veteran stated that, although his Vietnam service did not 
involve participating in battle, this duty did include seeing 
"the results of battle" during his work in a field 
hospital.  In particular, the veteran described the following 
pertinent war zone events:  witnessing three servicemen dying 
"in his hands" at the base hospital, having to jump into a 
hole (and being covered with sandbags) due to an explosion 
from an incoming rocket hitting the ammunition depot, taking 
dead bodies into the morgue, and seeing burned bodies in the 
morgue.  A mental status evaluation was normal.  The examiner 
diagnosed, on Axis I, chronic drug and alcohol abuse which 
was in remission.  Further, the examiner explained that a 
diagnosis of PTSD could not be established due to the lack of 
traditional symptomatology.  

The RO attempted to verify the veteran's reported in-service 
stressors.  However, in an April 1995 letter, the United 
States Army and Joint Services Environmental Support Group 
(ESG) noted that it was unable to confirm these stressors.  
Specifically, the ESG reported that it was unable to 
establish that the elements of the 50th Medical Company or 
the 22nd Surgical Hospital were at Quang Tri.  

Medical records reflect outpatient psychological treatment at 
the VA Medical Center (VAMC) in Bronx, New York between 
February and March 2003.  In May 1997, the veteran underwent 
a VA PTSD examination at which time he reiterated the 
description of his claimed in-service stressors that he had 
discussed at the initial VA PTSD evaluation in October 1994.  
Objective evaluation findings included a tearful and 
depressed mood, a constricted affect, nightmares, flashbacks, 
suicidal ideas, auditory and visual hallucinations of Vietnam 
experiences, an inability to recall some important aspects of 
the traumas, attempts to avoid any thoughts or feelings 
associated with Vietnam, irritability, decreased sleep, and 
difficulty concentrating.  The examiner diagnosed PTSD with 
depression and expressed her opinion that the veteran "is 
totally disabled by PTSD and cannot work now or in the near 
future."  The examiner specifically stated that the veteran 
was unemployable.  

In September 1997, the RO considered this service, and 
post-service, evidence.  The RO concluded that service 
connection was warranted for PTSD.  In granting service 
connection for this disability, the RO also awarded a 
100 percent evaluation for the disorder, effective from March 
1997.  

Additional medical records reflect occasional outpatient PTSD 
treatment at the San Juan VAMC between December 1997 and May 
1999.  In August 1999, the veteran underwent another VA 
mental disorders examination.  According to the report of 
this examination, the examiner did not have access to the 
veteran's claims folder or hospital record.  The veteran 
complained of violent dreams, agitation, depression, and 
crying spells.  A mental status evaluation reflected a 
slightly depressed mood and a constricted affect.  The 
examiner diagnosed, on Axis I, PTSD with depressive features 
as well as alcohol dependence in remission and assigned a 
Global Assessment of Functioning (GAF) score of 65.  

In September 1999, the RO considered this additional evidence 
and concluded that it did not reflect improvement in the 
veteran's PTSD.  Consequently, the RO confirmed the total 
rating previously assigned to this service-connected 
disability.  

According to additional medical evidence, in April 1998, the 
veteran was hospitalized for approximately one week for 
treatment for an Axis I diagnosis of continuous alcohol 
dependence.  The treating physician assigned a GAF score 
of 50 and noted that, within the past year, a GAF score of 70 
was appropriate.  

In May 2001, the veteran underwent another VA mental 
disorders examination.  The veteran denied the use of alcohol 
or drugs.  The examiner noted that the veteran's breath 
smelled of alcohol.  Objective evaluation findings 
demonstrated an anxious mood, a constricted affect, and poor 
eye contact.  A toxicology test was positive for cocaine and 
cannabis.  The veteran's blood alcohol level was 
62.36 mgs/dcl.  The examiner diagnosed, on Axis I, PTSD by 
record as well as polysubstance abuse (including alcohol, 
cocaine, and cannabis).  In addition, the examiner assigned a 
GAF score of 75.  

In July 2001, the veteran underwent another VA mental 
disorders examination.  According to the report of this 
evaluation, the examiner observed that the veteran came to 
the examination "under the effects of alcohol."  The 
examiner specifically noted that the veteran had very strong 
alcohol breath and that his speech was slurred.  Additional 
laboratory tests were positive for cocaine and cannabis, 
despite the veteran's denial of drug use.  Also, the examiner 
expressed his opinion that the veteran's drug use and alcohol 
dependence are not secondary to his PTSD.  In support of this 
conclusion, the examiner noted that the veteran's records 
reflect his drug use and alcohol dependence "way before he 
was ever diagnosed as having . . . [PTSD]."  

Further, the examiner noted that the veteran's mental status 
evaluation was "basically the same" as it had been at the 
May 2001 VA examination.  The examiner diagnosed, on Axis I, 
mixed substance dependence (including alcohol, cocaine, and 
cannabis) as well as PTSD by record.  In addition, the 
examiner assigned a GAF score of 40 for the veteran's mixed 
substance dependence and essentially appeared to conclude 
that he was unable to assign a GAF score for the veteran's 
PTSD.  In particular, the examiner noted that a GAF score for 
the veteran's PTSD was "unspecified."  

By an October 2001 rating action, the RO proposed to decrease 
the evaluation assigned to the service-connected PTSD from 
100 percent to 10 percent.  In November 2001, the RO notified 
the veteran of this proposed action and informed him of his 
opportunity to respond with additional pertinent evidence 
within 60 days from the date of the letter.  The veteran 
failed to respond.  Consequently, by a March 2002, rating 
action, the RO decreased the evaluation for the 
service-connected PTSD from 100 percent to 10 percent, 
effective June 1, 2002.  

Following receipt of the veteran's disagreement with the 
reduction in his PTSD rating from 100 percent to 10 percent, 
the RO obtained additional medical records.  Medical records 
procured reflected occasional outpatient PTSD treatment at 
the San Juan VAMC between May 2000 and December 2001.  
Specifically, a December 2001 report indicated that the 
veteran's PTSD symptomatology included sleep disturbances, 
recurrent thoughts of service episodes, poor social and 
family functioning, poor motivation, poor interest in daily 
life activities, difficulties coping with anger, and poor 
control of impulses.  

Records from the Coatesville VAMC indicate routine outpatient 
PTSD treatment from March to July 2002.  In particular, a 
psychiatric evaluation completed in July 2002 demonstrated 
symptoms of mild anxiety, anger, depression, and a history of 
occasional auditory hallucinations.  The examiner assigned a 
GAF score of 35.  

In October 2002, the RO considered this additional evidence.  
The agency concluded that the records supported a 70 percent 
disability evaluation for the service-connected PTSD, 
effective from June 1, 2002.  

Following receipt of notification of the October 2002 rating 
action, the veteran continued to express disagreement with 
the reduction in the evaluation of his service-connected PTSD 
from 100 percent to 70 percent.  An outpatient VA psychiatric 
examination completed in January 2003 included objective 
evaluation findings of poor recent memory, poor judgment, and 
poor insight.  At that time, the examiner assigned a GAF 
score of 50.  

Thereafter, in May 2003, the veteran underwent a VA PTSD 
examination.  At that time, the veteran complained of 
sadness, depression, irritability, loss of interest for daily 
living activities, loss of energy, insomnia, an inability to 
feel pleasure in daily tasks, an inability to concentrate, 
anxiety, restlessness, and increased tension.  A mental 
status evaluation demonstrated a depressed and anxious mood 
and a constricted affect.  The examiner diagnosed, on Axis I, 
chronic PTSD.  In assigning a GAF score of 50, the examiner 
explained that, as a result of PTSD, the veteran has serious 
symptoms as well as serious impairment in psychosocial 
functioning.  In particular, the examiner concluded that the 
veteran is unable to establish adequate interpersonal 
relations with his family and neighbors and that he is unable 
to have adequate leisure activities.  Further, the examiner 
noted that the veteran has not been able to work in the past 
six years.  

Analysis

According to the pertinent law and regulation, where the 
reduction in evaluation of a service-connected disability or 
employability status is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  Unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  38 C.F.R. § 3.105(e) 
(2003).  See also, 38 U.S.C.A. § 5112(b)(6) (West 2002).  

In the November 2001 letter in the present case, the RO 
informed the veteran of the proposed action to reduce the 
rating for his service-connected PTSD from 100 percent to 
10 percent.  According to this letter, the RO notified the 
veteran of his opportunity to submit medical or other 
evidence demonstrating that a reduction in the evaluation of 
his service-connected PTSD was not warranted.  In particular, 
the RO explained that the most probative type of evidence was 
medical or lay statements reflecting his inability to adjust 
to social and industrial settings.  The RO stated that it 
would consider any evidence demonstrating that the 
improvement noted by the agency "does not actually give a 
true picture of . . . [the veteran's PTSD] condition."  
Moreover, the RO informed the veteran that he should submit 
any such evidence within 60 days from the date of the 
document.  Otherwise, the RO would reduce the rating for his 
service-connected PTSD to 10 percent.  

Further review of the claims folder indicates that the 
veteran failed to respond to the RO's November 2001 letter.  
Consequently, by the March 2002 rating action, the RO reduced 
the evaluation of the veteran's service-connected PTSD from 
100 percent to 10 percent, effective June 1, 2002.  The Board 
finds, therefore, that the RO complied with the provisions of 
38 C.F.R. § 3.105(e) (2003).  

As the Board noted in the Introduction portion of this 
decision, the RO had previously characterized the issue on 
appeal as entitlement to an increased disability rating for 
the service-connected PTSD rather than as whether a reduction 
in the evaluation for this disability from 100 percent to 
70 percent was warranted.  The Court has consistently held 
that characterization of a claim contesting a reduction as 
simply an issue for an increased rating is erroneous.  See, 
Snyder v. Gober, 14 Vet. App. 154 (2000) and Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Further, the Court has 
stipulated that the adjudication of a claim for restoration 
of a reduction must involve consideration of the relevant 
evidence as well as the pertinent laws and regulations 
governing reductions.  See, Johnson v. West, 11 Vet. 
App. 240, 241-242.  

In this regard, the Board notes that total disability 
ratings, when warranted by the severity of the condition and 
not granted purely because of hospital, surgical, or home 
treatment, or individual unemployability will not be reduced, 
in the absence of clear error, without examination showing 
material improvement in physical or mental condition.  
Examination reports showing material improvement must be 
evaluated in conjunction with all the facts of record, and 
consideration must be given particularly to whether the 
veteran attained improvement under the ordinary conditions of 
life--e.g., while working or actively seeking work--or 
whether the symptoms have been brought under control by 
prolonged rest, or generally, by following a regimen which 
precludes work, and, if the latter, reduction from total 
disability ratings will not be considered pending 
reexamination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (2003).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and Department of Veterans Affairs regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examinations and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history.  This applies to 
treatment of intercurrent disease and exacerbations, 
including hospital reports, bedside examinations, 
examinations by designated physicians, and examinations in 
the absence of, or without taking full advantage of, 
laboratory facilities and the cooperation of specialists in 
related lines.  38 C.F.R. § 3.344(a) (2003).  

Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, psycho-neurotic 
reaction, arteriosclerotic heart disease, bronchial asthma, 
gastric or duodenal ulcer, many skin disease, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Furthermore, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  Id.  

These provisions apply to ratings which have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities which have not become stabilized 
and are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (2003).  

In this regard, the Board notes that, by the September 1999 
rating action, the RO confirmed the previous assignment of a 
100 percent disability evaluation for the service-connected 
PTSD.  This determination was predicated upon VA medical 
records reflecting occasional outpatient treatment as well as 
the results of the August 1999 VA mental disorders 
examination which demonstrated complaints of violent dreams, 
agitation, depression, and crying spells as well as objective 
evaluation findings of a slightly depressed mood, a 
constricted affect, and GAF score of  65.  The RO determined 
that such evidence did not reflect improvement in the 
veteran's PTSD.  

As the Board has previously noted, by the March 2002 rating 
action, the RO reduced the evaluation for the 
service-connected PTSD from the originally assigned rating of 
100 percent.  This reduction was based upon the May 2001 VA 
mental disorders examination which included objective 
evaluation findings of an anxious mood, a constricted affect, 
and poor eye contact; Axis I diagnoses of PTSD by record and 
polysubstance abuse (including alcohol, cocaine, and 
cannabis); as well as a GAF score of 75.  Additionally, a 
July 2001 VA mental disorders examination provided similar 
objective evaluation findings and Axis I diagnoses.  Further, 
while the examiner assigned a GAF score of 40 for the 
veteran's mixed substance dependence, he did not provide a 
GAF score for the veteran's PTSD.  

The Board acknowledges these findings.  Significantly, 
however, the RO based its reduction in the total rating 
initially assigned to the veteran's service-connected PTSD 
solely on the basis of the May 2001 examination.  While the 
examiner who conducted the July 2001 evaluation noted that 
the mental status examination was essentially the same as 
that conducted two months earlier, he did not provide a GAF 
score specifically associated with the veteran's PTSD or a 
discussion of the effect of this disability on the veteran's 
social and occupational adaptability.  Furthermore, no 
outpatient psychiatric treatment records appear to have been 
available to consider at the time of the reduction.  

As such, the RO does not appear to have considered whether 
material improvement of the service-connected PTSD under the 
ordinary conditions of life was demonstrated at the time of 
the March 2002 rating action, in conjunction with the 
provisions of 38 C.F.R. §§ 3.343 and 3.344.  The failure to 
consider and apply the provisions of 38 C.F.R. § 3.343(a), if 
applicable, renders a rating decision void ab initio, as not 
in accordance with the law.  Dofflemyer v. Derwinski, 2 Vet. 
App. 277, 282 (1992).  

In the present case, as shown by the medical evidence 
previously discussed in this decision, the Board finds that 
the 100 percent schedular evaluation was reduced when the 
evidence did not show sustained material improvement.  There 
is no indication in the March 2002 rating action that the RO 
considered the provisions of 38 C.F.R. § 3.343(a).  In fact, 
the RO failed to find that demonstration of sustained 
material improvement in the veteran's disability had been 
shown.  This failure cannot be cured by a subsequent 
examination or action by the VA.  Rather, the Board must look 
only to the evidence of record at the time of the reduction 
and determine whether that action was appropriate.  In the 
current case, the Board finds that the RO failed to consider, 
as required, the provisions of 38 C.F.R. § 3.343(a) and 
§ 3.344.  Accordingly, restoration of the 100 percent 
schedular rating for PTSD is warranted, effective from 
June 1, 2002.  


ORDER

Restoration of the 100 percent disability rating, effective 
from June 1, 2002, for the service-connected PTSD is granted, 
subject to the provisions governing the payment of monetary 
benefits.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



